As filed with the Securities and Exchange Commission on January 30, 2012 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 128 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 127 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on February 3, 2012, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A:Prospectus for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Bridgeway Large Cap Value Fund (“Fund”) is incorporated herein by reference to Post-Effective Amendment No. 121 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on November 17, 2011, accession number 0000898432-11-001233 (“PEA No. 121”) Part B:Statement of Additional Information for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the Fund is incorporated herein by reference to PEA No. 121 Part C:Incorporated herein by reference to PEA No. 121 Signature Page Explanatory Note This Post-Effective Amendment No. 128 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until February 3, 2012, the effectiveness of the registration statement for the American Beacon Bridgeway Large Cap Value Fund, filed in Post-Effective Amendment No. 121 on November 17, 2011, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 128 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth and the State of Texas, on January 30, 2012. AMERICAN BEACON FUNDS By: /s/ Gene L. Needles, Jr. Gene L. Needles, Jr. President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 128 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Gene L. Needles, Jr. President (Principal Executive Officer) January 30, 2012 Gene L. Needles, Jr. /s/ Melinda G. Heika Treasurer (Principal Financial Officer) January 30, 2012 Melinda G. Heika W. Humphrey Bogart* Trustee January 30, 2012 W. Humphrey Bogart Brenda A. Cline* Trustee January 30, 2012 Brenda A. Cline Eugene J. Duffy* Trustee January 30, 2012 Eugene J. Duffy Thomas M. Dunning* Trustee January 30, 2012 Thomas M. Dunning Alan D. Feld* Trustee January 30, 2012 Alan D. Feld Richard A. Massman* Chairman and Trustee January 30, 2012 Richard A. Massman R. Gerald Turner* Trustee January 30, 2012 R. Gerald Turner Paul J. Zucconi* Trustee January 30, 2012 Paul J. Zucconi *By /s/ Rosemary K. Behan Rosemary K. Behan Attorney-In-Fact
